DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of claim 1, “a controller in electric communication with the sensor to receive the first data, wherein the controller detects at least one of a surface condition and a growth condition of a food substrate using the first data.”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches a controller, the specification and drawing are silent to a controller which “detects” and more specifically a controller which specifically detects “a surface condition and a growth condition of a food substrate using the first data”.
Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a controller and a sensor the specification does not reasonably provide enablement for “a controller in electric communication with the sensor to receive the first data, wherein the controller detects at least one of a surface condition and a growth condition of a food substrate using the first data”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to a first sensor, the specification is silent to how any sensor, i.e. in the instant case “a sensor” detects a surface condition or a growth condition and thus is not disclosed in the specification and thus the phrase of claim 1 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments are within the scope of claim 1 and can be used as claimed and whether claims 1 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 1 read on any sensor “detects” a surface condition and a growth condition while the specification discloses a combination of sensors.
(b) There is no direction or guidance presented for “a controller in electric communication with the sensor to receive the first data, wherein the controller detects at least one of a surface condition and a growth condition of a food substrate using the first data”.
(c) There is an absence of working examples concerning “a controller in electric communication with the sensor to receive the first data, wherein the controller detects at least one of a surface condition and a growth condition of a food substrate using the first data”.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-10.

Claim 2-4 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a controller and a sensor the specification does not reasonably provide enablement for a controller which directly “detects” moisture level and a surface disruption and more specifically how a sensor which does not measure the food itself detects moisture level or surface disruption. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to a first sensor, the specification is silent to how any sensor, i.e. in the instant case “a sensor” detects a surface condition and a growth condition and thus is not disclosed in the specification and thus the phrase of claim 1 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments are within the scope of claim 1 and can be used as claimed and whether claim 2 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 2 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 2 reads on any sensor “detects” a surface condition and a growth condition even without detecting a food specific property.
(b) There is no direction or guidance presented for any sensor “detects” a surface condition and a growth condition even without detecting a food specific property.
 (c) There is an absence of working examples concerning any sensor “detects” a surface condition and a growth condition even without detecting a food specific property.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 2-3.

Claim 4 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a controller and a sensor the specification does not reasonably provide enablement for a controller which directly “detects” moisture level and a surface disruption and more specifically how a sensor which does not measure the food itself detects moisture level or surface disruption. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to a first sensor, the specification is silent to how a humidity sensor relative a cavity detects a surface condition and a growth condition and thus is not disclosed in the specification and thus the phrase of claim 1 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments are within the scope of claim 1 and can be used as claimed and whether claim 2 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 4 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 4 reads on a humidity sensor which detects humidity in a cavity and from this non-direct measurement determine a specific property of the food including moisture even without detecting a food specific property.
(b) There is no direction or guidance presented a calculation or algorithm which detects humidity in a cavity and from this non-direct measurement determine a specific property of the food including moisture even without detecting a food specific property
 (c) There is an absence of working examples concerning how a sensor which detects humidity in a cavity and from this non-direct measurement determine a specific property of the food including moisture even without detecting a food specific property.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 4.

Claim 9 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a controller and a sensor the specification does not reasonably provide enablement for a controller which directly “detects” moisture level and a surface disruption and more specifically how any sensor detects moisture level or surface disruption and a rate of volume of change of the food over a predetermined time. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to a first sensor, the specification is silent to how any sensor, i.e. in the instant case “a sensor” detects a surface condition and a growth condition and further includes first data which also calculates a rate of volume change over time and thus is not disclosed in the specification and thus the phrase of claim 9 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments are within the scope of claim 1 and can be used as claimed and whether claim 9 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 9 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 2 reads on any sensor “detects” a surface condition and a growth condition even without detecting a food specific property and further includes first data which also calculates a rate of volume change over time.
(b) There is no direction or guidance presented for any sensor “detects” a surface condition and a growth condition even without detecting a food specific property and further includes first data which also calculates a rate of volume change over time
 (c) There is an absence of working examples concerning any sensor “detects” a surface condition and a growth condition even without detecting a food specific property includes first data which also calculates a rate of volume change over time.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 9.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 and the phrase “at least one of a surface condition and a growth condition”, claim 2 and the phrase  “one of a moisture level and a surface disruption”, and claim 8 and the phrase “at least one of a matric, a vector, and real time streaming of depth data, the recited format does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements.  Phrases using “comprising” should recite elements in the alternative (i.e. “comprising A, B, C or D”), whereas closed sets (“consisting of”) should recite elements as “selected from the group consisting of A, B, C and D.”  
Claims 1-10 are rejected due to the phrase of claim 1 “a controller in electric communication with the sensor to receive the first data, wherein the controller detects at least one of a surface condition and a growth condition of a food substrate using the first data” since the controller is claimed to both receive first data from a sensor and concurrently “detect” and thus it is unclear if the controller is itself a sensor, if the controller is with respect to a second sensor, if the controller requires both a first and second type of data or if the phrase is with respect to something different altogether.
Claims 5-7 are rejected due to the phrase “the first data includes a volume of the food” since it is unclear if the first data is specific to a sensor which detects volume, if the phrase is with respect to a predetermined size, if the phrase is with respect to a conversion by the controller from first sensor which is not a volume sensor or with respect to something different altogether.
Claim 8 is rejected due to the phrase “a depth sensor”, as it is a relative term, which renders the claim indefinite.  The term “depth sensor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “depth sensor”; it is unclear as to what degree of difference is encompassed by this phrase, if not a “depth sensor”.  It is unclear if the term “depth sensor” is with respect to a singular type of sensor or with respect to a class of sensors or with respect to something different altogher.
Claims 9-10 are rejected due to the phrase “the first data includes” since it is unclear if the first data is specific to a sensor which detects volume, a time sensor and a volume sensor, if the phrase is with respect to a predetermined size, if the phrase is with respect to a conversion by the controller from first sensor which is not a volume sensor or with respect to something different altogether.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stork (EP2929252).
Stork teaches a cooking appliance (par. 0019), comprising: 
a body having a first cavity (par. 0019);
a sensor operably coupled with the first cavity to obtain a first data (par. 0039; par. 0186);
a humidifier in fluid communication with the first cavity to control a relative 
humidity within the first cavity (par. 0182, par. 0183); and
a controller (par. 0182) in electric communication with the sensor to receive the first data (par. 0182, 0187), wherein the controller detects at least one of a surface condition (par. 0060) and a growth condition (par. 0059; par. 0052) of a food substrate using the first data (par. 0061; 0064).
Wherein the surface condition includes one of a moisture level (par. 0039, 0186) and a surface disruption (par. 0060; 0059).
Wherein the humidifier is activated by the controller when the surface disruption increases to a predetermined area (par. 0179 proofing volume change, initiate baking).
Wherein the humidifier is activated by the controller when the moisture level decreases to a predetermined level (par. 0187), and wherein sensor is a humidity sensor (par. 0186).
Wherein the first data includes a volume of the food substrate (par. 0041).
Wherein the humidifier is activated by the controller when the volume of the food substrate is less than a predetermined volume (par. 0187; relative any cooking, volume par. 0176).
Wherein the humidifier is deactivated by the controller (par. 0181; end point) when the first data obtained by the sensor includes an increase in the volume of the food substrate of a predetermined percentage over a predetermined period of time (par. 0176).
Wherein the sensor is a depth sensor (par. 0176; volume change pixel intensity; par. 0052; par. 0059) and the first data includes a depth map of the food substrate (par. 0176; volume change pixel intensity; par. 0052; par. 0059), and wherein the depth map is at least one of a matrix (par. 0176; volume change pixel intensity), a vector (par. 0099; linear), and real-time streaming of depth data (par. 0189). 
Wherein the first data includes a rate of volume change of the food substrate over a predetermined period of time (par. 0176).
A second cavity disposed within the body (par. 0019 trays) and having a heating element (par. 0019 element of oven), wherein the controller activates the heating element when the rate of volume change of the food substrate decreases to a predetermined rate (par. 0179 proofing volume change; 100% rate 0, initiate baking).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 7060941, 5619983, 4924072, 4920948, 20140026762.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792